DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the device” in lines 2-3.  It is unclear what device is being referred to here.  It appears the intent is to heat the mixing device or the vessel, and so the claim should be amended for clarity.
Claim 5 is rejected because it depends from indefinite claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siu et al. (WO 2014/201509, hereinafter Siu).
Regarding claim 1, Siu discloses a system comprising a mixing device (vessel 1010 in combination with motor 2032), a food processor (vessel 1010 in combination with motor 2030), and at least one vessel (figure 11A, vessel 1010) with a mixing tool (blades 2014) located therein, wherein the vessel with the mixing tool located therein can be used both as vessel of the food processor and as vessel of the mixing device, wherein the food processor comprises an electric drive (secondary motor 2032) for the mixing tool, wherein the mixing device comprises an electric drive (primary motor 2030) for the mixing tool, wherein the food processor can rotate the mixing tool at a higher rotational speed than the mixing device (page 13, line 30-page 14, line 10), wherein the electric drive of the mixing device is a stepper motor (page 26, lines 5-10).
Regarding claim 2, Siu discloses the food processor being able to rotate the mixing tool in two different directions (page 5, lines 23-24).
Regarding claim 3, Siu discloses the food processor and the mixing device can be connected to each other via interfaces in such a way that they can exchange data with each other (figure 11B, it can be seen that both motors are coupled to processor 2036).
Regarding claim 4, Siu discloses the food processor comprising at least one scale for weighing ingredients (the presence of scale/weight zero selector 5030 indicates a scale is present) in the vessel and a heating device (heating module 150) for heating the device.
Regarding claim 18, Siu discloses a food preparation system, the system comprising a vessel (figure 11A, vessel 1010) that defines a food preparation space, a mixing device (blades 2014) mounted to the vessel, the mixing device including a mixing tool (blades 2014) arranged in the food preparation space and a vessel-mounted electric drive (motor 2032) coupled to the mixing tool to drive rotation of the mixing tool so as to mix ingredients in the food preparations pace, and a standing part (module 130) upon which the vessel and mixing device are supported, the standing part including a stand-mounted electric drive (motor 2030) coupled to the mixing tool while the vessel and mixing device are supported by the standing part to drive rotation of the mixing tool independent of the vessel-mounted electric drive so as to mix ingredients in the food preparation space (see figure 11A), wherein the vessel-mounted electronic drive is configured to drive the mixing tool up to a first speed, the stand-mounted electric drive is configured to drive the mixing tool up to a second speed greater than the first speed thereby allowing the ingredients to be mixed with the mixing tool spinning at speeds greater than is possible when the vessel and mixing device are not supported on the standing part while not requiring transfer the ingredients out of the vessel (page 13, line 30-page 14, line 10).
Regarding claim 19, Siu discloses the mixing tool having a blunt edge that engages the ingredients in the food preparation space when the mixing tool is rotated in a first direction to perform a mix function and an opposite sharp edge that engages the ingredients in the food preparation space when the mixing tool is rotated in a second direction to perform a chop function (page 5, lines 23-24; page 14, lines 18-24), wherein the vessel-mounted electronic drive is configured to drive rotation of the mixing tool in only the first direction, and wherein the stand-mounted electronic drive is capable of generating greater torque than the vessel-mounted electronic drive and is configured to selectively drive rotation of the mixing tool in both the first direction and the second direction so as to leverage the greater torque available when chopping the ingredients (page 13, line 30-page 14, line 10; page 14, lines 18-24).
Regarding claim 20, Siu discloses a food preparation system, the system comprising a vessel (figure 11A, vessel 1010) that defines a food preparation space, a mixing device (blades 2014) mounted to the vessel, the mixing device including a mixing tool (blades 2014) arranged in the food preparation space and a vessel-mounted electric drive (motor 2032) coupled to the mixing tool to drive rotation of the mixing tool so as to mix ingredients in the food preparations space, and a standing part (module 130) upon which the vessel and mixing device are supported, the standing part including a stand-mounted electric drive (motor 2030) coupled to the mixing tool while the vessel and mixing device are supported by the standing part to drive rotation of the mixing tool independent of the vessel-mounted electric drive so as to mix ingredients in the food preparation space, wherein the mixing tool has a blunt edge that engages the ingredients in the food preparation space when the mixing tool is rotated in a first direction to perform a mix function and an opposite sharp edge that engages the ingredients in the food preparation space when the mixing tool is rotated in a second direction to perform a chop function (page 5, lines 23-24; page 14, lines 18-24), wherein the vessel-mounted electronic drive is configured to drive rotation of the mixing tool in only the first direction, and wherein the stand-mounted electronic drive is capable of generating greater torque than the vessel-mounted electronic drive and is configured to selectively drive rotation of the mixing tool in both the first direction and the second direction so as to leverage the greater torque available when the mixing tool is performing the chop function (page 13, line 30-page 14, line 10; page 14, lines 18-24).
Claims 6, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnett et al. (US PGPub 2019/0208961, hereinafter Arnett).
Regarding claim 6, Arnett discloses a mixing system comprising a standing part (figure 1, blender base 10) and a vessel (paragraph 0034, “a blender container”) configured to be inserted into the standing part of integrated into the standing part, and a mixing tool (paragraph 0034, “a blending blade”) within the vessel, wherein the standing part comprises an electric drive (figure 3, motor 42) with which the mixing tool can be driven.
Regarding claim 15, Arnett discloses the electric drive of the mixing device is connected to the mixing tool by a releasable coupling (figure 3, shaft coupler 47) provided below the bottom of the vessel (paragraph 0053).
Regarding claim 16, Arnett discloses the electric drive being a stepper motor (paragraph 0048).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Siu et al. (WO 2014/201509, hereinafter Siu) in view of Hunt (US PGPub 2019/0038078, hereinafter Hunt).
Regarding claim 5, Siu is silent to a heating device on the vessel.  Hunt teaches a system (figure 1) including a vessel (figure 2b, bowl 112) that comprises a heating device (heating element 126).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the vessel of Siu with a heating device for the purpose of directly heating material contained therein.
Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Arnett et al. (US PGPub 2019/0208961, hereinafter Arnett) in view of Wikipedia (https://web.archive.org/web/20170825020325/https://en.wikipedia.org/wiki/Stepper_motor, hereinafter Wikipedia, dated 08/25/2017, accessed via Wayback Machine.
Regarding claims 7-13, these claims recite only known features of stepper motors.  As can be seen in the Wikipedia reference figures, it is known for stepper motors to include a rotor having a permanent magnet (claim 7), a stator having an annular shape (claim 8), segments having teeth with coils on the stator (claim 9), teeth capable of being arranged opposite or offset (claim 10), teeth having different magnetic poles (claims 11 and 12), and curved teeth (claim 13).  Thus, to one of ordinary skill in the art before the effective filing date of the claimed invention, all of the features of these claims would have been obvious in view of Arnett and Wikipedia because they are all known features of stepper motors as used in the Arnett reference.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Arnett et al. (US PGPub 2019/0208961, hereinafter Arnett) in view of Siu et al. (WO 2014/201509, hereinafter Siu).
Regarding claim 14, Arnett is silent to the mixing tool as recited.  Siu teaches a mixing tool having a blunt edge and an opposite sharp edge and the mixing device is configured such that the mixing tool can be rotated only in the direction of the blunt edge (page 5, lines 23-24; page 14, lines 18-24).  It is noted that the motors of Siu each only rotate the tool in one direction, meeting the claim.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Arnett with the blades of Siu for the purpose of both chopping and mixing ingredients (page 5, lines 23-24).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Arnett et al. (US PGPub 2019/0208961, hereinafter Arnett) in view of Bonnin et al. (US PGPub 2011/0202063, hereinafter Bonnin).
Regarding claim 17, Arnett is silent to a hybrid stepper motor.  Bonnin discloses a mixer including a hybrid stepper motor (paragraph 0059).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted a hybrid stepper motor for the stepper motor of Arnett because Bonnin presents these as equivalent options (paragraph 0059).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774